Citation Nr: 0810528	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of both hands.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1988 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  By decisions dated in August 1998 and December 2000, the 
RO denied the veteran's claims for frostbite residuals.

2.  The veteran did not appeal those decisions and they 
became final.  

3.  The RO's December 2000 decision represents the last final 
disallowance of entitlement to service connection for 
frostbite residuals.  

4.  Evidence received since the RO's December 2000 is 
relevant and probative of the issues.

5.  Residuals of frostbite of the hands or feet have not been 
shown. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's December 2000 
decision denying service connection for residuals of 
frostbite of both hands is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

2.  Residuals of frostbite of both hands were not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

3.  The evidence submitted since the RO's December 2000 
decision denying service connection for residuals of 
frostbite of both feet is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2007).

4.  Residuals of frostbite of both feet were not incurred in 
or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As the veteran filed his claim in September 2003, 
this version of 38 C.F.R. § 3.156(a) is applicable in this 
case.

Historically, the RO denied claims for frostbite residuals in 
August 1998 and December 2000.  The veteran was notified but 
did not appeal.  In September 2003, he again filed claims for 
frostbite residuals, which it appears that the RO ultimately 
denied on the merits.  

However, the Board must first determine whether the veteran 
has submitted new and material evidence to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(regardless of a determination made by the regional office, 
the Board must ensure that it has jurisdiction over a case 
before adjudicating the case on the merits); see also 38 
U.S.C.A. §§ 5108, 7104 (appellant must present new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened).  

In this case, while the claims were on appeal, the veteran 
underwent a VA examination specifically to address the issues 
of frostbite residuals.  Given the current procedural posture 
of the case, the Board finds that the findings of the VA 
examination are sufficient to reopen the claim.  Therefore, 
the claim will be reopened.  

Having reopened the claim, the Board will now address the 
claims on the merits.  Under the relevant laws and 
regulations, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has residuals of frostbite of the 
hands and feet because he was exposed to abnormal weather 
conditions during service. 

A February 1989 service medical record noted complaints of 
frostbite of the hands and feet.  He was diagnosed with 
metatarsalgia and given a profile.  A follow-up report noted 
that the pain was improving and he was again diagnosed with 
metatarsalgia, but there was no diagnosis made with respect 
to the hands.  He was discharged in 1991, but there is no 
separation examination report of record.

Post-service treatment records do not reflect complaints of, 
treatment for, or a diagnosis related to frostbite residuals.  
The claim was initially denied in 1998 because the veteran 
failed to report for a VA examination.  When he filed his 
subsequent claim, VA clinical records were associated with 
the claims file reflected treatment for decreased memory, 
muscle twitching, optometry, and diabetes screening, but 
failed to show frostbite residuals or any symptoms reasonably 
attributable thereto.  

In September 2003, he filed another claim and, in November 
2004, underwent a VA examination where he complained of 
numbness, tingling, and burning of the hands and feet.  He 
stated that he had not received any treatment for the claimed 
conditions since service.  The examination was noted to be 
normal and without cold injury residuals.  

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore, in order to establish entitlement to service 
connection, there must be evidence of disease or injury in 
service and a present disability which is attributable to 
such disease or injury.  Where there is no evidence of, or 
allegation of, current disability associated with events in 
service, the claim must be denied.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Given that the evidence does not show 
a current diagnosis related to frostbite residuals, the 
claims are, necessarily, denied.

The Board has also considered the veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("[A]lthough interest 
may affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms and his 
observations because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Given the absence of a current disability, the Board finds 
that equipoise is not shown, and the benefit of the doubt 
rule does not apply.  As the weight of evidence is against 
the veteran's claims, the Board is unable to grant the 
benefit sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the 
claims to reopen are granted and no additional notice is 
needed under the provisions of Kent.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims on 
the merits and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Next, a specific VA medical opinion pertinent to 
the issues on appeal was obtained in November 2004.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of frostbite of both hands is 
granted.  The appeal is granted to this extent.

The application to reopen the claim of entitlement to service 
connection for residuals of frostbite of both feet is 
granted.  The appeal is granted to this extent.

Service connection for residuals of frostbite of both hands 
is denied.  

Service connection for residuals of frostbite of both feet is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


